          Case 1:21-mj-03585-UA Document 1 Filed 04/01/21 Page 1 of 6



Approved: _____________________________________
          NI QIAN
          Assistant United States Attorney

Before:      HONORABLE DEBRA FREEMAN
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x
                                   :
                                               21 MAG 3585
UNITED STATES OF AMERICA           :            COMPLAINT
                                   :
          - v. –                   :            Violations of 21 U.S.C.
                                   :            § 846; 18 U.S.C. §
FREDDY AURELIO ALVAREZ DIAZ,       :            924(c)
                                   :
                                   :            County of Offense:
               Defendant.          :            Bronx
                                   :
-----------------------------------x

STATE OF NEW YORK                    ) ss:
SOUTHERN DISTRICT OF NEW YORK        )

          JAMES BAYROOTY, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                                COUNT ONE
                  (Conspiracy to Distribute Narcotics)

     1.   In or about March 2021, in the Southern District of
New York and elsewhere, FREDDY AURELIO ALVAREZ DIAZ, the
defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

     2.   It was a part and an object of the conspiracy that
FREDDY AURELIO ALVAREZ DIAZ, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute controlled substances, in violation of Title 21,
United States Code, Section 841(a)(1).

     3.   The controlled substances that FREDDY AURELIO ALVAREZ
DIAZ, the defendant, conspired to distribute and possess with
intent to distribute were (i) 400 grams and more of mixtures and

                                      1
       Case 1:21-mj-03585-UA Document 1 Filed 04/01/21 Page 2 of 6



substances containing a detectable amount of fentanyl, in
violation of Title 21, United States Code, Section 841(b)(1)(A);
and (ii) one kilogram and more of mixtures and substance
containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 841(b)(1)(A).

          (Title 21, United States Code, Section 846.)

                              COUNT TWO
                        (Firearms Possession)

     4.   On or about March 31, 2021, in the Southern District
of New York and elsewhere, FREDDY AURELIO ALVAREZ DIAZ, the
defendant, during and in relation to a drug trafficking crime
for which he may be prosecuted in a court of the United States,
namely, the drug trafficking crime charged in Count One of this
Complaint, knowingly did use and carry a firearm, and in
furtherance of such crime, did possess a firearm.

    (Title 18, United States Code, Section 924(c)(1)(A)(i).)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

     5.   I am a Special Agent with the FBI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

     6.   Based on my participation in this investigation and my
conversations with other law enforcement officers, I have
learned, in substance and in part, the following:

          a.   On or about March 29, 2021, a particular
confidential source (“CS-1”), 1 acting at the direction of law

1   CS-1 is a confidential source working with the FBI. CS-1 has
been providing information to law enforcement for approximately
10 years in exchange for financial and immigration benefits.
                                   2
       Case 1:21-mj-03585-UA Document 1 Filed 04/01/21 Page 3 of 6



enforcement, contacted an individual (“CC-1”) via WhatsApp at
the phone number ending in -7821 (the “7821 Number”). During
this unrecorded phone call via WhatsApp, CS-1 told CC-1, in sum
and substance, that CS-1 was looking to purchase three to five
kilograms of synthetic. CC-1 agreed to sell to CS-1 and told
CS-1, in sum and substance, to call “Willy” at the phone number
ending in -5698 (the “5698 Number”). Based on my training and
experience, I understand that “synthetic” is referring to
fentanyl.

          b.   Later on or about March 29, 2021, CS-1 called the
5698 Number via WhatsApp and, during this unrecorded phone call,
said, in sum and substance, that CS-1 was calling for Willy, and
that CS-1 was told to call this number to talk about picking up
a sample. Willy responded that he would call CS-1 back with an
address. Sometime later, the 5698 Number called CS-1 via
WhatsApp, and during this unrecorded phone call, told CS-1, in
sum and substance, to go to a particular building with a zip
code indicating that it in the Bronx (“Building-1”). CS-1 and
Willy agreed to meet at around 12:30 p.m.

          c.   On or about March 30, 2021, the 5698 Number sent
CS-1 a message via WhatsApp, asking CS-1, in sum and substance,
whether CS-1 was still ready to meet at 12:30 p.m. CS-1
responded that he was.

          d.   Later, on or about March 30, 2021, CS-1 called
the 5698 Number via WhatsApp. During this recorded phone call,
CS-1 told Willy that CS-1 was on his way.

          e.   At approximately 12:57 p.m. on March 30, 2021,
CS-1 arrived in front of Building-1, called the 5698 Number via
WhatsApp, and told Willy, in sum and substance, that CS-1 had
arrived. Willy told CS-1 that he was coming down.

          f.   Shortly after this phone call, law enforcement
officers, who were conducting surveillance from inside Building-
1, observed on a surveillance camera an individual, later
identified as FREDDY AURELIO ALVAREZ DIAZ, the defendant, exit

Information provided by CS-1 has proven reliable and has been
corroborated by, among other things, events and individuals
independently observed by law enforcement, and has led to
multiple seizures of narcotics and arrests of narcotics
traffickers. Information provided by CS-1 in this case has
proven reliable and has been corroborated by, among other
things, recordings and law enforcement surveillance.
                                   3
       Case 1:21-mj-03585-UA Document 1 Filed 04/01/21 Page 4 of 6



an apartment (“Apartment-1”) re-enter Apartment-1, and then exit
Apartment-1 again. Law enforcement officers observed ALVAREZ
DIAZ enter the elevator and exit from the elevator on the first
floor of Building-1. Law enforcement officers then observed
ALVAREZ DIAZ exit Building-1 and approach CS-1 and the vehicle
that CS-1 was sitting in. ALVAREZ DIAZ was observed talking to
CS-1 through the passenger side of CS-1’s vehicle.

          g.   According to CS-1, during the recorded meeting
between him and ALVAREZ DIAZ, ALVAREZ DIAZ placed an item
wrapped in paper towel (the “Sample”) into CS-1’s palm. CS-1
then asked the ALVAREZ DIAZ, in sum and substance, whether CS-1
was supposed to call ALVAREZ DIAZ. ALVAREZ DIAZ told CS-1, in
sum and substance, that CS-1 should call the other guy to
discuss the price.

          h.   After this meeting with CS-1, ALVAREZ DIAZ was
observed by law enforcement officers walking eastbound on 234th
Street.

          i.   Law enforcement officers subsequently field-
tested the substance inside the Sample and found that it was
positive for fentanyl.

          j.   In or about the evening of March 30, 2021, CS-1
called CC-1 on the 7821 Number via WhatsApp. During this
unrecorded phone call, CS-1 told CC-1, in sum and substance,
that the sample was good. CS-1 and CC-1 then discussed the
price and settled on $32,000 per kilogram. CS-1 told CC-1, in
sum and substance, that CS-1 wanted to purchase three kilograms
the next day. Later the same night, CS-1 sent CC-1 a message
via WhatsApp stating, in sum and substance, that CS-1 will make
the purchase between 10 and 10:30 a.m. the next day.

          k.   On or about March 31, 2021, at approximately
10:21 a.m., CS-1 called Willy on the 5698 Number via WhatsApp.
During this recorded phone call, CS-1 told Willy, in sum and
substance, that CS-1 was ready. Willy responded, in sum and
substance, that Willy did not know what CS-1 was talking about,
and that Willy had not gotten word yet, and that he will make a
phone call and call CS-1 back. Shortly after this phone call,
CS-1 called CC-1 on the 7821 Number via WhatsApp. During this
recorded phone call, CS-1 asked CC-1, in sum and substance, what
is going on, that CS-1 was already on his way, and that CS-1 was
ready. CC-1 responded, in sum and substance, that he just spoke
with Willy, that a CS-1 should proceed, and that a deal will be
made. At approximately 10:53 a.m. CS-1 received a phone call

                                   4
        Case 1:21-mj-03585-UA Document 1 Filed 04/01/21 Page 5 of 6



via WhatsApp from the 5698 Number. During this recorded phone
call, Willy told CS-1, in sum and substance, that it was going
to be ready in 10 minutes.

           l.   Approximately 5 to 8 minutes after the WhatsApp
message from the 5698 Number described above, law enforcement
officers observed from a surveillance camera ALVAREZ DIAZ
exiting Apartment-1 with a green shopping bag. Law enforcement
officers observed ALVAREZ DIAZ enter the elevator. After law
enforcement officers observed ALVAREZ DIAZ exit the elevator on
the first floor, law enforcement officers arrested ALVAREZ DIAZ.
Inside the green shopping bag, law enforcement officers found
three rectangular shaped objects, weighing approximately three
kilograms.    The substance contained in one of these objects
field-tested positive for methamphetamine. Based on my
conversations with other law enforcement officers who have
experience with this particular test kit, I understand that
fentanyl will often field-test positive as methamphetamine.

          m.   Subsequent to the arrest of ALVAREZ DIAZ,
pursuant to a search warrant authorized by the Honorable Debra
Freeman, Magistrate Judge of the Southern District of New York,
law enforcement officers searched Apartment-1. During this
search, law enforcement officers found, among others, the
following items:

                 i.   Over 40 packages, including 24 brick-shaped
objects of tightly packaged small envelopes containing substances and
at least six zip lock bags containing white powdery substance. The
gross weight of all the packages weigh approximately 28 kilograms.
The substance contained in one of the small envelopes field-tested
positive for heroin;

               ii.  a firearm and a loaded magazine found in the
hidden compartment of an end table; and

               iii.   two kilogram presses.




                                    5
       Case 1:21-mj-03585-UA Document 1 Filed 04/01/21 Page 6 of 6



          WHEREFORE, I respectfully request that FREDDY AURELIO
ALVAREZ DIAZ, the defendant, be imprisoned or bailed, as the
case may be.



                      s/James Bayrooty, by the Court, with permission
                           __________________________________
                           JAMES BAYROOTY
                           Special Agent
                           Federal Bureau of Investigations


Sworn to me by telephone, this
1st Day of April, 2021


__________________________________
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   6
